                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

    In re:                                                       Chapter 11

    RTI HOLDING COMPANY, LLC, et al.,1                           Case No. 20-12456 (JTD)

                   Reorganized Debtors.                          (Jointly Administered)

                                                                 Re: Docket Nos. 1400 and 1401

                ORDER DENYING MOTIONS OF QUADRE INVESTMENTS, L.P.

             Upon the motions (the “Motions”)2 of Quadre Investments, L.P. (“Movant”), for entry of

orders regarding the Emergency Motion of Quadre Investments, L.P. to Strike Untimely Reply in

Support of Reorganized Debtor’s Objection to Proofs of Claim [Docket No. 1400] and the Motion

to Shorten Notice of Hearing and Objection Deadline for Emergency Motion of Quadre

Investments, L.P. to Strike Untimely Reply in Support of Reorganized Debtors Objection to Proofs

of Claim [Docket No. 1401] filed by the Movant on May 22, 2021; the Court having reviewed the

Motions and the objections to the relief requested,

             IT IS HEREBY ORDERED THAT:


1
  The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification number are as
follows: RTI Holding Company, LLC (4966); Ruby Tuesday, Inc. (5239); Ruby Tuesday, LLC (1391); RTBD, LLC
(6505); RT of Carroll County, LLC (8836); RT Denver Franchise, L.P. (2621); RT Detroit Franchise, LLC (8738);
RT Distributing, LLC (6096); RT Finance, LLC (7242); RT FL Gift Cards, Inc. (2189); RT Florida Equity, LLC
(7159); RT Franchise Acquisition, LLC (1438); RT of Fruitland, Inc. (1103); RT Indianapolis Franchise, LLC (6016);
RT Jonesboro Club (2726); RT KCMO Franchise, LLC (7020); RT Kentucky Restaurant Holdings, LLC (7435); RT
Las Vegas Franchise, LLC (4969); RT Long Island Franchise, LLC (4072); RT of Maryland, LLC (7395); RT
Michiana Franchise, LLC (8739); RT Michigan Franchise, LLC (8760); RT Minneapolis Franchise, LLC (2746); RT
Minneapolis Holdings, LLC (7189); RT New England Franchise, LLC (4970); RT New Hampshire Restaurant
Holdings, LLC (7438); RT New York Franchise, LLC (1154); RT Omaha Franchise, LLC (7442); RT Omaha
Holdings, LLC (8647); RT One Percent Holdings, LLC (6689); RT One Percent Holdings II, LLC (2817); RT Orlando
Franchise, LP (5105); RT Restaurant Services, LLC (7283); RT South Florida Franchise, LP (3535); RT Southwest
Franchise, LLC (9715); RT St. Louis Franchise, LLC (6010); RT Tampa Franchise, LP (5290); RT Western Missouri
Franchise, LLC (6082); RT West Palm Beach Franchise, LP (0359); RTTA, LP (0035); RTT Texas, Inc. (2461);
RTTT, LLC (9194); Ruby Tuesday of Allegany County, Inc. (8011); Ruby Tuesday of Bryant, Inc. (6703); Ruby
Tuesday of Columbia, Inc. (4091); Ruby Tuesday of Frederick, Inc. (4249); Ruby Tuesday of Linthicum, Inc. (8716);
Ruby Tuesday of Marley Station, Inc. (1641); Ruby Tuesday of Pocomoke City, Inc. (0472); Ruby Tuesday of
Russellville, Inc. (1601); and Ruby Tuesday of Salisbury, Inc. (5432). The Debtors’ mailing address is 333 East
Broadway Ave., Maryville, TN 37804.
2
  Capitalized terms used but not defined herein shall have the meanings ascribed to such terms in the Motion to Strike.


78206152.2
         1.     Docket No. 1400 is DENIED.

         2.     Docket No. 1401 is DENIED as moot.

         3.     Only Powell Anderson Capital, L.P. and Quadre Investments, L.P. are authorized,

but not required, to file additional responses to the Objection to Proofs of Claim Nos. 10877 and

10878 Filed by Powell Anderson Capital, L.P. [Docket No. 1288] and the Objection to Proofs of

Claim Nos. 10103, 10104, and 10105 Filed by Quadre Investments, L.P. [Docket No. 1290]

(collectively, the “Objections”), which shall be filed by no later than June 16, 2021.

         4.     The hearing on the Objections shall be held on June 23, 2021 at 11:00 am ET.

         5.     The Court retains jurisdiction with respect to all matters arising from or related to

the implementation, interpretation, and enforcement of this Order.




         Dated: May 28th, 2021                            JOHN T. DORSEY
         Wilmington, Delaware                             UNITED STATES BANKRUPTCY JUDGE



                                                  2
78206152.2
